UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 2, 2011 OR ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of August3, 2011, there were 19,076,347issued and outstanding shares of the registrant’s common stock. 1 BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-Q Page Part IFinancial Information Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 20 Item4. Controls and Procedures 20 Part IIOther Information Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item6. Exhibits 22 Signatures 23 2 PART I-FINANCIAL INFORMATION Item1. Financial Statements BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share data) July 2, January 1, July 3, ASSETS Current assets: Cash and cash equivalents $ $ $ Inventories Receivables Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net of accumulated depreciation of $173,418, $163,606 and $155,494, respectively Goodwill Other intangible assets, net Other assets, net Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses Gift cards and customer deposits Deferred revenue Total current liabilities Deferred franchise revenue Deferred rent Other liabilities Stockholders' equity: Preferred stock, par value $0.01, Shares authorized: 15,000,000; No shares issued or outstanding at July 2, 2011, January 1, 2011 and July 3, 2010 - - - Common stock, par value $0.01, Shares authorized: 50,000,000; Issued and outstanding: 19,198,941, 19,631,623 and 20,272,578 shares, respectively 192 196 203 Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ $ See accompanying notes to condensed consolidated financial statements. 3 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) Thirteen weeks ended Twenty-six weeks ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Revenues: Net retail sales $ Commercial revenue Franchise fees Total revenues Costs and expenses: Cost of merchandise sold Selling, general and administrative Store preopening 77 88 Interest expense (income), net ) ) (1 ) ) Total costs and expenses Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing common per share amounts: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Twenty-six weeks ended July 2, 2011 July 3, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Deferred taxes ) Excess tax benefit from share-based payments ) ) Impairment of store assets - Bartercredit utilization - Loss on disposal of property and equipment 71 Change in assets and liabilities: Inventories ) Receivables Prepaid expenses and other assets ) Accounts payable and accrued expenses ) ) Gift cards and customer deposits ) ) Deferred revenue 37 Lease related liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and other intangible assets ) ) Purchases of short term investments ) - Proceeds from sale or maturitiy of short term investments - Cash used in investing activities ) ) Cash flows from financing activities: Exercise of employee stock options and employee stock purchases 56 13 Excess tax benefit from share-based payments Purchases of Company's common stock ) ) Cash used in financing activities ) ) Effect of exchange rates on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 5 Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements included herein are unaudited and have been prepared by Build-A-Bear Workshop, Inc. and its subsidiaries (collectively, the Company) pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to such rules and regulations.The condensed consolidated balance sheet of the Company as of January1, 2011 was derived from the Company’s audited consolidated balance sheet as of that date.All other condensed consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented.All of these adjustments are of a normal recurring nature.All significant intercompany balances and transactions have been eliminated in consolidation.As a toy retailer, the Company’s sales are highest in the fourth quarter, followed by the first quarter.The timing of holidays and school vacations can impact quarterly results.Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended January1, 2011 included in the Company’s annual report on Form 10-K filed with the SEC on March17, 2011. Certain reclassifications of prior year amounts have been made to conform to the current year presentation. 2. Prepaid Expenses and Other Assets Prepaid expenses and other current assets consist of the following (in thousands): July 2, January 1, July 3, Prepaid rent $ $ $ Prepaid income taxes Other $ $ $ 3. Goodwill Goodwill is accounted for in accordance with Financial Accounting Standards Board Accounting Standards Codification (ASC) Section350-20 and is reported as a component of the Company’s retail segment.The following table summarizes the changes in goodwill for the twenty-six weeks ended July 2, 2011 (in thousands): Balance as of January 1, 2011 $ Effect of foreign currency translation Balance as of July 2, 2011 $ Goodwill is not subject to amortization and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.This testing requires comparison of carrying values to fair values, and when appropriate, the carrying value of impaired assets is reduced to fair value.Goodwill will be tested for impairment no later than December 31, 2011. 4. Stock-based Compensation The Company accounts for stock-based compensation in accordance with ASC Section718.The Company uses the straight-line expense attribution method for all stock-based compensation awards with graded vesting. For the thirteen and twenty-six weeks ended July 2, 2011, selling, general and administrative expenses includes $1.1 million ($0.7 million after tax) and $2.4 million ($1.5 million after tax), respectively, of stock-based compensation expense.For the thirteen and twenty-six weeks ended July3, 2010, selling, general and administrative expense includes $1.2 million ($0.7 million after tax) and $2.5 million ($1.5 million after tax), respectively, of stock-based compensation expense. As of July 2, 2011, there was $8.2 million of total unrecognized compensation expense related to nonvested restricted stock and option awards which is expected to be recognized over a weighted-average period of 1.7 years. 6 5. Stock Incentive Plans On April3, 2000, the Company adopted the 2000 Stock Option Plan (the Plan). In 2003, the Company adopted the Build-A-Bear Workshop, Inc. 2002 Stock Incentive Plan; in 2004, the Company adopted the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, and in 2009, the Company amended and restated the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan (collectively, the Plans). Under the Plans, as amended, from January3, 2009, up to 3,230,000shares of common stock were reserved and may be granted to employees and nonemployees of the Company. The Plan allows for the grant of incentive stock options, nonqualified stock options, stock appreciation rights (SAR) and restricted stock. Options granted under the Plan expire no later than 10years from the date of the grant. The exercise price of each incentive stock option shall not be less than 100% of the fair value of the stock subject to the option on the date the option is granted. The vesting provision of individual options generally ranges from one to four years. Each share of stock awarded pursuant to an option or subject to the exercised portion of a SAR reduces the number of shares available by one share. Each share of stock awarded pursuant to any other stock-based awards, including restricted stock grants, reduces the number of shares available by 1.27 shares. (a) Stock Options The following table is a summary of the balances and activity for the Plans related to stock options for the twenty-six weeks ended July 2, 2011: Weighted Aggregate Weighted Average Intrinsic Number of Average Remaining Value Shares Exercise Price Contractual Term (in thousands) Outstanding, January 1, 2011 1,125,223 $ Granted 303,667 Exercised 38,392 Forfeited 5,817 Outstanding, July 2, 2011 1,384,681 $ $ Options Exercisable As Of: July 2, 2011 581,755 $ $ The Company generally issues new shares to satisfy option exercises. The expense recorded related to options during the twenty-six weeks ended July 2, 2011 was determined using the Black-Scholes option pricing model and the provisions of Staff Accounting Bulletin (SAB) 107 and 110, which allow the use of a simplified method to estimate the expected term of “plain vanilla” options. The assumptions used in the option pricing model for the twenty-six weeks ended July 2, 2011 were: (a)dividend yield of 0%; (b)volatility of 65%; (c)risk-free interest rates ranging from 2.0% to 2.5%; and (d)an expected life of 6.25 years. The assumptions used in the option pricing model for the twenty-six weeks ended July3, 2010 were: (a)dividend yield of 0%; (b)volatility of 65%; (c)risk-free interest rates ranging from 3.0% to 3.4%; and (d)an expected life of 6.25years. 7 (b) Restricted Stock The following table is a summary of the balances and activity for the Plans related to restricted stock granted as compensation to employees and directors for the twenty-six weeks ended July 2, 2011: Weighted Average Grant Number of Date Fair Value Shares per Award Outstanding, January 1, 2011 1,468,373 $ Granted 460,970 Vested 312,981 Canceled or expired 51,840 Outstanding, July 2, 2011 1,564,522 $ The total fair value of shares vested during the twenty-six weeks ended July 2, 2011 and July3, 2010 was $2.0 million and $1.8 million, respectively. 6. Earnings per Share The following table sets forth the computation of basic and diluted earnings per share (in thousands, except share and per share data): Thirteen weeks ended Twenty-six weeks ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Effect of dilutive securities: Stock options - Restricted stock - Weighted average number of common shares - dilutive Loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) In calculating diluted loss per share for the thirteen and twenty-six weeks ended July 2, 2011, options to purchase 1,384,681 shares of common stock were outstanding as of the end of the period, but were not included in the computation of diluted loss per share due to their anti-dilutive effect under the provisions of ASC 260-10.An additional 1,564,522 shares of restricted common stock were outstanding at the end of the period, but excluded from the calculation of diluted loss per share for the thirteen and twenty-six weeks ended July 2, 2011 due to their anti-dilutive effect. In calculating diluted loss per share for the thirteen and twenty-six weeks ended July3, 2010, options to purchase 1,143,027 shares of common stock were outstanding as of the end of the period, but were not included in the computation of diluted loss per share due to their anti-dilutive effect.An additional 1,522,087 shares of restricted common stock were outstanding at the end of the period, but excluded from the calculation of diluted loss per share for the thirteen and twenty-six weeks ended July3, 2010 due to their anti-dilutive effect. 7. Income Taxes The Company accounts for uncertainty in income taxes in accordance with ASC Section740-10.As of July 2, 2011, January 1, 2011 and July3, 2010, there was approximately $0.3 million, $0.3 million and $0.5 million respectively, of unrecognized tax benefits.During the next twelve months, it is reasonably possible to reduce unrecognized tax benefits by $0.1 million either because the tax positions are sustained on audit or expiration of the statute of limitations. 8 8. Comprehensive Loss Comprehensive loss for the thirteen weeks and twenty-six weeks ended July 2, 2011 was $6.7 million and $6.5 million, respectively.Comprehensive loss for the thirteen and twenty-six weeks ended July3, 2010 was $9.0 million and $11.7 million, respectively.The difference between comprehensive loss and net loss resulted from foreign currency translation adjustments. 9. Segment Information The Company’s operations are conducted through three operating segments consisting of retail, commercial and international franchising.The retail segment includes the operating activities of Company-owned stores in the United States, including Puerto Rico, Canada, the United Kingdom, Ireland, France and other retail delivery operations, including the Company’s Web store and non-traditional store locations such as baseball ballparks.The commercial segment includes the Company’s transactions with other businesses, mainly comprised of licensing the Company’s intellectual properties for third party use and wholesale activities.The international franchising segment includes the licensing activities of the Company’s franchise agreements with store locations in Europe, Asia, Australia, Africa, the Middle East, Mexico and South America. The operating segments have discrete sources of revenue, different capital structures and different cost structures.These operating segments represent the basis on which the Company’s chief operating decision maker regularly evaluates the business in assessing performance, determining the allocation of resources and the pursuit of future growth opportunities.Accordingly, the Company has determined that each of its operating segments represent one reportable segment.The reportable segments follow the same accounting policies used for the Company’s consolidated financial statements. Following is a summary of the financial information for the Company’s reportable segments (in thousands): International Retail Commercial Franchising Total Thirteen weeks ended July 2, 2011 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 29 Depreciation and amortization - 70 Thirteen weeks ended July 3, 2010 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 26 Depreciation and amortization - Twenty-six weeks ended July 2, 2011 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 63 Depreciation and amortization - Twenty-six weeks ended July 3, 2010 Net sales to external customers $ Income (loss) before income taxes ) ) Capital expenditures, net - 63 Depreciation and amortization - Total Assets as of: July 2, 2011 $ July 3, 2010 $ 9 The Company’s reportable segments are primarily determined by the types of products and services that they offer.Each reportable segment may operate in many geographic areas. The Company allocates revenues to geographic areas based on the location of the customer or franchisee. The following schedule is a summary of the Company’s sales to external customers and long-lived assets by geographic area (in thousands): North America (1) Europe (2) Other (3) Total Thirteen weeks ended July 2, 2011 Net sales to external customers $ Property and equipment, net - Thirteen weeks ended July 3, 2010 Net sales to external customers $ Property and equipment, net - Twenty-six weeks ended July 2, 2011 Net sales to external customers $ Property and equipment, net - Twenty-six weeks ended July 3, 2010 Net sales to external customers $ Property and equipment, net - North America includes the United States, Canada and Puerto Rico Europe includes Company-owned stores in the United Kingdom and Ireland and, prior to 2011, France Other includes franchise businesses outside of the United States, Canada, Puerto Rico, the United Kingdom and Ireland 10 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from the results discussed in the forward-looking statements. These risks and uncertainties include, without limitation, those detailed under the caption “Risk Factors” in our annual report on Form 10-K for the year ended January 1, 2011, as filed with the SEC, and the following: general economic conditions may continue to deteriorate, which could lead to disproportionately reduced consumer demand for our products, which represent relatively discretionary spending; customer traffic may continue to decrease in the shopping malls where we are located, on which we depend to attract guests to our stores; we may be unable to generate interest in and demand for our interactive retail experience, or to identify and respond to consumer preferences in a timely fashion; our marketing and on-line initiatives may not be effective in generating sufficient levels of brand awareness and guest traffic; we may be unable to generate comparable store sales growth; we may be unable to renew or replace our store leases, or enter into leases for new stores on favorable terms or in favorable locations, or may violate the terms of our current leases; we may be unable to effectively manage the operations and growth of our company-owned stores; the availability and costs of our products could be adversely affected by risks associated with international manufacturing and trade, including foreign currency fluctuation; we are susceptible to disruption in our inventory flow due to our reliance on a few vendors; high petroleum prices could increase some product and inventory transportation costs and adversely affect our profitability; we may be unable to effectively manage our international franchises or laws relating to those franchises may change; we may be unable to operate our European company-owned stores profitably; fluctuations in our quarterly results of operations could cause the price of our common stock to substantially decline; we may be unable to repurchase shares at all or at the times or in the amounts we currently anticipate or the results of the share repurchase program may not be as beneficial as we currently anticipate; our products could become subject to recalls or product liability claims that could adversely impact our financial performance and harm our reputation among consumers; we may improperly obtain or be unable to protect information from our guests in violation of privacy or security laws or expectations; we may suffer negative publicity or be sued due to violations of labor laws or unethical practices by manufacturers of our merchandise; we may suffer negative publicity or negative sales if the non-proprietary toy products we sell in our stores do not meet our quality or sales expectations; we may lose key personnel, be unable to hire qualified additional personnel, or experience turnover of our management team; we may be unable operate our company-owned distribution center efficiently or our third-party distribution center providers may perform poorly; our market share could be adversely affected by a significant, or increased, number of competitors; we may fail to renew, register or otherwise protect our trademarks or other intellectual property; we may have disputes with, or be sued by, third parties for infringement or misappropriation of their proprietary rights; and poor global economic conditions could have a material adverse effect on our liquidity and capital resources. These risks, uncertainties and other factors may adversely affect our business, growth, financial condition or profitability, or subject us to potential liability, and cause our actual results, performance or achievements to be materially different from those expressed or implied by our forward-looking statements.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Overview We are the leading, and only international, company providing a “make your own stuffed animal” interactive entertainment experience under the Build-A-Bear Workshop brand, in which our guests stuff, fluff, dress, accessorize and name their own teddy bears and other stuffed animals.Our concept, which we developed primarily for mall-based retailing, capitalizes on what we believe is the relatively untapped demand for experience-based shopping as well as the widespread appeal of stuffed animals. The Build-A-Bear Workshop experience appeals to a broad range of age groups and demographics, including children, teens, their parents and grandparents. We are growing our business in our company-owned stores and in our e-commerce by building synergies between our core products, our partnerships with other world class brands and through added engagement in and out of our iconic stores.Build-A-Bear Workshop is a powerful global brand and we see significant opportunities for growth outside of North America and the United Kingdom. The Build-A-Bear Workshop brand is a strong platformkids love us and Moms trust us, which gives us the foundation to potentially go to market with other retail concepts and products as well as include these products in our retail stores and website.We are in a strong financial position to drive further international growth and at the same time, continue to buy back stock and invest in other strategic initiatives for the benefit of all Build-A-Bear Workshop stakeholders. As of July 2, 2011, we operated 289 stores in the United States, Canada, and Puerto Rico, 53 stores in the United Kingdom and Ireland, and had 70 franchised stores operating internationally under the Build-A-Bear Workshop brand. In addition to our stores, we market our products and build our brand through our websites, which simulate our interactive shopping experience, as well as non-traditional store locations in three Major League Baseball® ballparks, a zoo,a science center and an airport. Seasonal locations, such as ballparks and zoos, are excluded from our store count. We operate in three reportable segments (retail, commercial and international franchising) that share the same infrastructure, including management, systems, merchandising and marketing, and generate revenues as follows: • Company-owned retail stores located in the United States, Canada, Puerto Rico, the United Kingdom, and Ireland, all non-traditional store locations and e-commerce websites or “webstores”; • Transactions with other business partners, mainly comprised of licensing our intellectual property, including entertainment properties, for third-party use and wholesale product sales; and • International stores operated under franchise agreements. 11 Selected financial data attributable to each segment for the thirteen and twenty-six weeks ended July 2, 2011 and July3, 2010 are set forth in the notes to our condensed consolidated financial statements included elsewhere in this quarterly report on Form 10-Q. Store contribution, for our consolidated operations, was 10.2% for the twenty-six weeks ended July 2, 2011 and 10.6% for the twenty-six weeks ended July 3, 2010 and consolidated net loss as a percentage of total revenues was 5.0% for the twenty-six weeks ended July 2, 2011 and 3.9% for the twenty-six weeks ended July3, 2010. See “—Non-GAAP Financial Measures” for a definition of store contribution and a reconciliation of store contribution to net loss.The decrease in our store contribution over the prior year was primarily due to the decrease in comparable store sales partially offset by the improvements in gross margin driven by increased merchandise margin. We use comparable store sales as one of the performance measures for our business. Comparable store sales percentage changes are based on net retail sales, excluding our webstore and seasonal and event-based locations.Stores are considered comparable beginning in their thirteenth full month of operation.Stores with relocations or remodels that result in a significant change in square footage are excluded from the comparable stores sales calculation until the thirteenth full month of operation after the change.The percentage change in comparable store sales for the periods presented below is as follows: Thirteen Weeks Ended Twenty-Six Weeks Ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 North America % )% )% )% Europe % )% )% )% Consolidated % )% )% )% We believe the changes in comparable store sales for the periods presented are primarily attributable to the following factors: • We believe the calendar shift of the Easter holiday and associated school breaks to the fiscal 2011 second quarter from the fiscal 2010 first quarter positively impacted our consolidated comparable store sales for the thirteen weeks ended July2, 2011. • For the twenty-six weeks, we believe that a decline in the number of transactions negatively impacted our consolidated comparable store sales in fiscal 2011 partially offset by a slight increase in the average transaction value. • We believe that in the UK, the increase in VAT coupled with cutbacks in government spending has resulted in a decline in consumer sentiment and a corresponding decline in spending, negatively impacting our comparable store sales in Europe for the first half of 2011.We believe that this decline was partially offset by the impact of pent up demand created by adverse weather in December 2010 which drove sales in early 2011. In this same period, European comparable store sales also benefited from better weather as compared to the same period in 2010, making the year over year comparison easier. The Company is working to continue the positive trend in the 2011 second quarter comparable store sales with the following key initiatives: • We are continuing our focus on product innovation and introducing limited edition products supported by a fully integrated approach to marketing and promotion; • We intend to drive incremental sales from existing traffic by expanding our assortment of brand right toys; and • We are focused on increasing engagement in the digital world, both through our online virtual world for children, bearville.com, and our social media efforts, to drive brand interaction and traffic to our stores. 12 Expansion and Growth Potential Retail Stores: The table below sets forth the number of Build-A-Bear Workshop Company-owned stores in the United States, Canada, Puerto Rico (collectively, North America), the United Kingdom, Ireland, and France (collectively, Europe) for the periods presented: Twenty-Six Weeks Ended July 2, 2011 July 3, 2010 Beginning of period Opened 1 1 Closed (3 ) - End of period During fiscal 2011, we anticipate opening approximately five stores and closing five to ten stores.We believe there is a market potential for at least 350 Build-A-Bear Workshop stores in the United States and Canada and approximately 70 stores in the United Kingdom and Ireland. Non-Traditional Store Locations: In fiscal 2004, we began offering merchandise in seasonal, event-based locations such as Major League Baseball® ballparks. We expect to expand our future presence at select seasonal, event-based locations contingent on their availability and the financial terms associated with the venue.As of July 2, 2011, we had a total of three ballpark locations, one store within a zoo, one store within a science center and one store within an airport. Seasonal locations, such as ballparks and zoos are excluded from our store count. In 2010, we opened our first pop-up stores.Pop-up stores are temporary locations that generally have lease terms of six to eighteen months and are excluded from our store count.These locations are intended to capitalize on short-term opportunities in specific locations.As of July 2, 2011, eight pop-up stores were open. International Franchise Revenue: Our first franchised location opened in November 2003.The number of international, franchised stores for the periods presented below can be summarized as follows: Twenty-Six Weeks Ended July 2, 2011 July 3, 2010 Beginning of period 63 65 Opened 10 3 Closed (3
